Case: 19-11301   Date Filed: 10/25/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11301
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:18-cr-00051-JES-CM-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,
                                   versus

LENIN MARTINEZ-ALVARADO,


                                                          Defendant-Appellant.

                       ________________________

                             No. 19-11309
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:18-cr-00036-JES-MRM-1

UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

LENIN MARTINEZ-ALVARADO,
a.k.a. Lenin Alvarado-Martinez,
              Case: 19-11301     Date Filed: 10/25/2019    Page: 2 of 5


                                                                Defendant-Appellant.
                           ________________________

                   Appeals from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (October 25, 2019)

Before MARCUS, MARTIN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Lenin Martinez-Alvarado (“Alvarado”) appeals his 54-month total sentence

for illegal re-entry into the United States and violation of his supervised release. On

appeal, Alvarado argues that the sentences are substantively unreasonable because

the district court did not appropriately weigh his personal history, circumstances,

and criminal history in determining the sentences’ length and in running the

sentences consecutively. After thorough review, we affirm.

      We review the sentence a district court imposes for “reasonableness,” which

“merely asks whether the trial court abused its discretion.” United States v. Pugh,

515 F.3d 1179, 1189 (11th Cir. 2008) (quoting Rita v. United States, 551 U.S. 338,

351 (2007)). The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      In reviewing the “‘substantive reasonableness of [a] sentence imposed under

an abuse-of-discretion standard,’” we consider the “‘totality of the circumstances.’”

Pugh, 515 F.3d at 1190 (quoting Gall v. United States, 552 U.S. 38, 51 (2007)). The

                                          2
                 Case: 19-11301       Date Filed: 10/25/2019       Page: 3 of 5


district court must impose a sentence “sufficient, but not greater than necessary to

comply with the purposes” listed in 18 U.S.C. § 3553(a).1 The court must consider

all of the § 3553(a) factors, but it may give greater weight to some factors over others

-- a decision which is within its sound discretion. United States v. Rosales-Bruno,

789 F.3d 1249, 1254 (11th Cir. 2015). However, a sentence may be substantively

unreasonable when a court unjustifiably relies on any single § 3553(a) factor, fails

to consider pertinent § 3553(a) factors, bases the sentence on impermissible factors,

or selects the sentence arbitrarily. Pugh, 515 F.3d at 1191-92. A sentence that

suffers from one of these symptoms is not per se unreasonable; rather, we must

examine the totality of the circumstances to determine the sentence’s

reasonableness. Id. at 1192. “[W]e will not second guess the weight (or lack thereof)

that the [court] accorded to a given [§ 3553(a)] factor . . . as long as the sentence

ultimately imposed is reasonable in light of all the circumstances presented.” United

States v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010) (quotation, alteration and

emphasis omitted). We will vacate a sentence only if we “are left with the definite

and firm conviction that the district court committed a clear error of judgment in


1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
              Case: 19-11301     Date Filed: 10/25/2019    Page: 4 of 5


weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.”     United States v. Irey,

612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quoting Pugh, 515 F.3d at 1191).

      We consider as indicators of reasonableness whether the sentence is well

below the statutory maximum and whether it falls within the guideline range. See

United States v. Nagel, 835 F.3d 1371, 1377 (11th Cir. 2016) (holding a sentence

was substantively reasonable because it was below the statutory maximum); United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (affirming a within-guideline

sentence because sentences within the guideline range are expected to be

reasonable). In addition, the Guidelines advise that any term of imprisonment based

on the revocation of supervised release shall be consecutive to any sentence the

defendant is serving. U.S.S.G. § 7B1.3(f).

      Here, Alvarado has not shown that the district court abused its discretion by

imposing a substantively unreasonable sentence. At the sentencing hearing -- which

dealt both with Alvarado’s illegal re-entry offense and the violation of his supervised

release -- the district court considered the personal struggles that Alvarado

highlighted, including his economic motivations, back problems, and alcohol abuse,

in conjunction with the other § 3553(a) sentencing factors, including the need to

deter Alvarado and others from illegal re-entry and to provide just punishment. The

court acknowledged that Alvarado had accepted responsibility and that a number of


                                          4
              Case: 19-11301     Date Filed: 10/25/2019   Page: 5 of 5


his convictions were not serious, but the court balanced those offenses against his

repeat removal and re-entry violations, concluding that the need to deter and provide

just punishment outweighed the lesser offenses. As for its decision to run the

sentences consecutively, the court weighed Alvarado’s argument against the

guideline’s range and policy statements, ultimately following § 7B1.3(f) and running

the sentences consecutively. Notably, the court’s revocation sentence was lower

than the Bureau of Prison’s recommendation, and both sentences were within the

guideline’s range and below the statutory maximum. Nagel, 835 F.3d at 1377; Hunt,

526 F.3d at 746. On this record, we cannot say that district court imposed a

substantively unreasonable sentence, and we affirm.

      AFFIRMED.




                                         5